Citation Nr: 9910434	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-06 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for peptic ulcer 
disease status post sub- total gastric resection, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, and his friend



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1942 to July 1945

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a rating decision dated in 
April 1996, the RO declined an increased rating, in excess of 
40 percent, for residuals of sub- total gastric resection 
with post- operative scar.  In a rating decision dated in 
March 1997, the RO granted service connection for generalized 
anxiety disorder as secondary to service connected disability 
of sub- total gastric resection, and assigned a 10 percent 
disability evaluation effective March 25, 1996.

In a letters dated in October 1996 and April 1997, the 
appellant's private gastroenterologist, William G. Bennett, 
M.D., indicated that the appellant had a number of disorders 
secondary to the service connected gastric resection and 
gastrojejunostomy.  These claims are referred to the RO for 
appropriate action.  See Fanning v. Brown, 4 Vet.App. 225, 
230 (1993) (VA should develop implied claims for service 
connection where evidence suggests the possibility of 
additional disability resulting from a service connected 
condition).



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's peptic ulcer disease, status post sub- 
total gastric resection, results in complaint of knife- like 
epigastric pain with B12 deficiency, but is not manifested by 
severe episodes of epigastric distress, weight loss with 
malnutrition or definite impairment of health.

3.  The appellant's generalized anxiety disorder, which is 
manifested by symptomatology of mild anxiety, depression and 
affect, chronic sleep difficulty, "nervous spells," 
shaking, slight memory problems and easy upset, more nearly 
approximates moderate impairment of social and occupational 
functioning.

4.  The appellant's gastrointestinal and anxiety disorders do 
not produce an exceptional or unusual disability picture with 
related factors such as need for frequent hospitalization or 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 40 percent for 
peptic ulcer disease status post sub- total gastric resection 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. §§3.321(b), 4.1, 4.114, Part 4, Diagnostic Codes 
7305, 7308 (1998).

2.  The schedular criteria for an evaluation of 30 percent, 
but no higher, for generalized anxiety disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 
C.F.R. §§ 3.321(b), 4.1, 4.7, 4.130, 4.132 Diagnostic Code 
9400 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual summary

As a preliminary matter, the Board finds that the appellant's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
claims which are plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629, 631 (1992).  Furthermore, he has undergone 
recent VA examinations and his VA and private medical records 
have been associated with the claims folder.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

The Board must determine whether the weight of the evidence 
supports the appellant's claims or is in relative equipoise, 
with him prevailing in either event.  However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appellant contends, in essence, that symptomatology 
associated with his gastrointestinal disorder, classified as 
peptic ulcer disease status post sub- total gastric 
resection, has increased in severity so as to warrant an 
evaluation in excess of the currently assigned 40 percent 
disability rating.  He also contends his symptomatology of 
anxiety, depression, chronic sleep difficulty, fatigue, 
"nervous spells," shaking, memory problems and easy upset 
warrants a disability rating in excess of the currently 
assigned 10 percent rating for his generalized anxiety 
disorder.

Service medical records reveals that, in approximately May 
1945, the appellant developed symptomatology of persistent, 
gnawing pain in the epigastrium which was relieved by food.  
He was medically discharged in July 1945 by reason of 
duodenal ulcer.  Thereafter, RO granted service connection 
for duodenal ulcer in July 1945.  A partial (sub- total) 
gastrectomy was performed in February 1947.  The 40 percent 
rating assigned by the RO in 1947 has remained in effect to 
the current appeal.

Subsequent medical records reflect post-gastrectomy 
complaints including nausea, vomiting, and weakness 
associated with pain in the epigastrium and right upper 
quadrant.  On VA stomach examination, dated in April 1996, 
the appellant had further complaint of stomach bloating.  He 
stated that he ate five small meals a day, and that he had 
abdominal pain with an empty stomach or overeating.  He 
further indicated that he was receiving B12 injections.  
Physical examination revealed that he was well- developed and 
well- nourished.  He had mild to moderate tenderness in the 
epigastric area, but remainder of examination was otherwise 
unremarkable.

In October and November 1996, the appellant submitted 
evidence from his gastroenterologist William G. Bennett, M.D.  
This evidence revealed that the appellant experienced some 
improvement with a treatment regimen consisting of Propulsid 
and a complex diet. 

On VA mental disorders examination, dated in January 1997, 
the appellant complained of depression, nervousness, shaking, 
poor sleep without medication, loss of appetite, and weight 
loss.  He indicated that he had twice received inpatient 
treatment due to an addiction- like problem with Advil and 
aspirin.  Mental status examination was remarkable for 
anxious mood with mild depression and affect.  Diagnosis was 
of a generalized anxiety disorder which, according to a VA 
examiner in February 1997, was exacerbated by his nausea and 
vomiting associated with his gastric resection, if not 
primarily caused by those symptoms.

By means of a rating decision dated in March 1997, the RO 
granted service connection for generalized anxiety disorder 
and assigned the 10 percent disability rating currently in 
effect with an effective date of March 25, 1996.

In a letter dated in April 1997, Dr. Bennett indicated that 
the appellant had symptoms of gastroparesis manifested by 
inability to empty the stomach due to muscular- neural 
connection disability.  He stated that the appellant's 
disability constrained his level of activity, and required a 
special diet and use of a prokinetic agent such as Propulsid.  
The appellant also had chronic anxiety productive of chronic 
sleep impairment and a depressed mood.  Dr. Bennett's 
treatment records are negative for history of G.I. bleeding, 
melena, diarrhea, recurrent peptic disease, or recurrent 
nausea and vomiting..

During his appearance before the RO in June 1997, the 
appellant testified that he stopped working as a watchmaker 
approximately twenty years previous due to nervousness.  He 
currently had good and bad days, and sometimes his wife 
couldn't get along with him.  He was easily upset, and he had 
some memory problems.  He slept well with sleeping 
medications.  He also complained of food regurgitation, and 
he stated that his doctor stretched his esophagus on a 
regular basis.  He needed to be close to a restroom.  He 
avoided certain foods such as salads, cucumbers and fried 
foods.  His friend testified that he noticed a significant 
decrease in the appellant's alertness and orientation over 
the last few years.  He also stated that the appellant no 
longer socialized as he did in the past.

VA outpatient treatment records, dated from September 1995 to 
August 1997, reveal notations of anxious affect and mood with 
some report of fatigue, but otherwise, his anxiety disorder 
remained stable with a good level of interests and appetite.

On VA stomach, duodenum, and peritoneal adhesions 
examination, dated in July 1998, the appellant's primary 
complaints included knife- like umbilical pain and 
constipation.  He avoided spicy foods, and he ate four small 
meals a day.  He denied problems with his stomach when he 
watched his diet and took his medications.  He denied any 
recent blood or melena.  He also described a problem with 
swallowing and indigestion which was treated by dilation of 
his esophagus every four or five months.  He continued to 
have B12 injections once a month.  Physical examination 
revealed a well- built, well- nourished individual who 
weighed 225 pounds.  His abdomen was protuberant without 
organomegaly nor masses.  He had mild tenderness at the 
umbilicus but no rebound tenderness.  Bowel sounds were 
normoactive.  He had a faint, well- healed scar.  

Upper GI series findings included persistent mucosal 
irregularity with possible ulceration in the projection of 
the proximal stomach remnant.  There was an incidental 
finding of a small sliding hiatal hernia with minor 
gastroesophageal reflux.  Diagnosis was of peptic ulcer 
disease status post sub- total gastric resection with history 
of reflux esophagitis and dysphagia.  Laboratory studies were 
negative for anemia.

On VA mental disorders examination, dated in July 1998, the 
appellant complained of chronic nervousness with additional 
"nervous spells," shaking, and sleep difficulty.  On mental 
status examination, he presented as a well- developed, well- 
nourished individual who was appropriately dressed and 
adequately groomed.  He occasionally fidgeted.  His speech 
was fluent, and there was no flight of ideas or looseness of 
associations.  His mood and affect were mildly anxious.  He 
denied hallucinations and homicidal or suicidal ideations.  
He did not express any identifiable delusions.  He was 
precisely oriented to person, place, situation and time.  
Remote, recent and immediate recall were good.  He was 
estimated to be of average intelligence.  Judgment to avoid 
common danger and abstracting ability were adequate.  Insight 
was fair.  Diagnosis was of generalized anxiety disorder, and 
his Global Assessment Functioning (GAF) score was 65.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).


II.  Increased rating for sub- total gastric resection

The severity of a digestive system disorder is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under these criteria, the 
appellant's digestive system disorder, currently classified 
as peptic ulcer disease status post sub- total gastric 
resection, is currently rated as a postgastrectomy syndrome 
under Diagnostic Code 7308.  See Diagnostic Code 7348, Note.  
His 40 percent rating contemplates moderate post-gastrectomy 
syndrome with less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals 
with diarrhea and weight loss.  His 40 percent rating also 
contemplates moderately severe duodenal ulcer with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  See Diagnostic Code 
7305.

Under Diagnostic Code 7308, a 60 percent rating is warranted 
for severe post-gastrectomy syndrome with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
Under Diagnostic Code 7305, a 60 percent disability 
evaluation is warranted for severe duodenal ulcer manifested 
by pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other. Rather, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114 (1998).

In this case, the Board has carefully reviewed the medical 
evidence and the appellant's statements of record.  The 
evidence shows that despite the symptoms associated with the 
service connected disability, he does not currently show 
weight loss, malnutrition, anemia or definite impairment of 
heath secondary to this disability.  Arguably, he may be 
receiving B12 injections based on history of anemia or other 
deficiency, but, even if this were conceded, he does not 
currently show malnutrition with weight loss due to service 
connected disability.  In addition, his symptoms do not 
include vomiting, recurrent melena or hematemesis.  
Accordingly, the Board finds, by a preponderance of the 
evidence, that an increased rating is not warranted under 
Diagnostic Code 7305 or 7308.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.3 (1998).

III.  Increased rating for generalized anxiety disorder

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  The RO has rated the appellant's generalized 
anxiety disorder as 10 percent disabling under Diagnostic 
Code 9400.  His 10 percent rating contemplates occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating would require occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1998).  A GAF of 
70 is defined as "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household)," but generally 
functioning pretty well with some meaningful relationships.  
A GAF of 60 is defined as "[m]oderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co- 
workers).

In this case, the Board has reviewed the entire record, 
including the appellant's statements of record.  His medical 
records reveal symptomatology of mild anxiety, depression and 
affect and chronic sleep difficulty.  He describes "nervous 
spells," shaking, slight memory problems and easy upset, but 
he maintains a good level of interest and appetite.  A VA 
examiner's measurement of the appellant's psychological, 
social and occupational functioning (GAF) indicated an 
assessment of symptomatology which was intermediate between 
mild to moderate in nature.  The Board is of the opinion that 
the evidence for an increased rating for his generalized 
anxiety disorder is in relative equipoise.  Therefor, with 
consideration of 38 C.F.R. § 4.7, and application of the 
benefit of the doubt rule, the Board finds that the evidence 
of record more nearly shows a generalized anxiety disorder 
which results in moderate social and occupational functioning 
and, as such, his disability meets the criteria for a rating 
of 30 percent.

However, there is no showing of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, or impairment 
of short-and long-term memory, judgment and abstract 
thinking.  Accordingly, a disability evaluation in excess of 
30 percent is not warranted.

Upon review of the record, the RO used the appellant's Form 
21-4138 filing, dated on March 25, 1996, as the effective 
date of the original assignment of the 10 percent rating.  By 
regulatory amendment effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
mental disorders, including generalized anxiety disorder, 
formerly set forth in 38 C.F.R. §§ 4.125- 4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (1998)).  See 61 
Fed. Reg. 52695- 52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  But see Rhodan v. West, 12 Vet.App. 55 
(1998).

Under the regulations in effect prior to November 7, 1996, a 
50 percent evaluation required that the ability to establish 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels had to be 
so reduced as to result in considerable industrial 
impairment.  Clearly, on the facts of this case, the 
appellant's symptomatology is not of sufficient severity to 
warrant a 50 percent disability evaluation.  In this respect, 
the Board notes that the RO has not addressed the 
applicability of the revised criteria in the disposition of 
this claim.  The Board also notes, however, that the 
appellant has put forth sufficient oral and written argument 
to fully encompass the rating criteria reflected in the 
revised regulation.  As such, the Board is of the opinion 
that the appellant is not prejudiced by consideration of the 
revised criteria in the disposition of this claim.  See 
generally Bernard v. Brown, 4 Vet.App. 384 (1993).

In this decision, the Board is also cognizant of the fact 
that this appeal arises from the appellant's dissatisfaction 
with his initial rating following the grant of service 
connection for generalized anxiety disorder.  In such a case, 
the Court of Appeals for Veterans Claims has held that 
separate or "staged" ratings must be assigned where the 
evidence shows varying levels of disability for separate 
periods of time.  Fenderson v. West, 12 Vet.App. 119 (1999).  
In this case, the Board finds, with consideration of 
38 C.F.R. § 4.7, and application of the benefit of the doubt 
rule, that the appellant's generalized anxiety disorder has 
more nearly resulted in moderate difficulty in social and 
occupational functioning since the inception of his claim in 
March 25, 1996.  The Board also finds, by a preponderance of 
the evidence that, at any time since the appellant's filing 
of this claim, his disability has not been of sufficient 
severity to warrant a disability evaluation in excess of 30 
percent.

The benefit of the doubt has been applied in favor of the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 4.3 (1998).

III.  Extra- schedular consideration

The schedular rating criteria represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

The appellant contends that his gastrointestinal and anxiety 
disorder causes his hands to shake which, in turn, markedly 
affects his ability to work.  However, it is not shown that, 
due to either disability or both, that he is unable to work.  
It is also not shown that such disability has caused any 
recent periods of hospitalization.  Rather, the signs and 
symptoms of his disabilities are fully commensurate with 
those contemplated in the assignment of his schedular 
ratings.  Accordingly, the Board finds that assignment of an 
extraschedular rating is not warranted.


ORDER

An increased rating for peptic ulcer disease status post sub- 
total gastric resection is denied.

A 30 percent schedular evaluation for generalized anxiety 
disorder, effective to March 15, 1996, is granted, subject to 
the criteria which govern the payment of monetary awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

